Citation Nr: 0013020	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-05 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for tendonitis and 
periarthritis of the left shoulder, residuals of a shoulder 
injury currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1972.

This appeal arises from a decision by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).     


REMAND

The Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The veteran has not been afforded 
a VA orthopedic examination in over five years.  A current 
examination is in order.  The veteran was scheduled for a VA 
examination in September 1996 but failed to report.  It is 
not clear whether the veteran was warned of the consequences 
of a failure to report for an examination.  The most recent 
treatment records are dated in September 1997.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's  not already part of the 
claims file from September 1997 to 
present.

2.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
service-connected tendonitis and 
periarthritis of the left shoulder.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examination report 
should indicate that such a review was 
made.  All indicated tests and studies 
deemed necessary by the examiner should 
be performed.  Evaluation of such tests 
and studies by the examiner should be 
included in the examination report.  The 
examiner is asked to describe the 
symptomatology associated with the left 
shoulder disability, to include any 
functional loss from such factors as 
pain, weakness, incoordination, and 
fatigability.  

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran claim of entitlement to a 
disability rating greater than 30 percent 
for tendonitis and periarthritis of the 
left shoulder.  If the disposition of the 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran until further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




